Citation Nr: 0841370	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  04-37 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1968 to 
June 1972.  


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran has requested a videoconference hearing on two 
separate occasions, but he cancelled both requests per a 
Report of Contact dated in December 2007 and per a stressor 
statement dated in April 2008.  As such, the Board 
videoconference hearing requests are deemed withdrawn.  See 
38 C.F.R. § 20.704(e) (2008).  There is no further basis to 
schedule the veteran for another hearing.    

In October 2008 the veteran submitted, directly to the Board, 
pertinent medical evidence that was not accompanied by a 
waiver of RO consideration.  However, because the Board is 
granting service connection for PTSD, the veteran is not 
prejudiced by the Board's initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  The veteran has been diagnosed as having PTSD as the 
result of sexual and physical assaults and harassment during 
his military service.

2.  There also is some credible supporting evidence that 
these alleged events (stressors) occurred, to support this 
diagnosis and its relationship to his military service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the claim, there is 
no need to discuss in detail whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA because even if, for the sake of argument, there has 
not been, this is inconsequential and, therefore, at most 
harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations 

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2008).  

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

The veteran's PTSD claim is predicated on allegations of 
sexual and physical assaults and harassment while he was in 
the military.  Because personal assault is an extremely 
personal and sensitive issue, many incidents are not 
officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations, it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  The victims of such trauma may not necessarily 
report the full circumstances of the trauma for many years 
after the trauma.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3); 
see also Patton v. West, 12 Vet. App. 272, 277 (1999).  
             
Examples of such evidence include, but are not limited 
to: records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  
          
Further, corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  
 
The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  Moreover, VA itself has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  
            
Here, medical professionals have interpreted the evidence of 
record to confirm the occurrence of in-service sexual 
assaults and harassments.  Medical opinions in cases of 
personal assault for PTSD are exceptions to the general rule 
- as, for example, announced in Moreau v. Brown, 9 Vet. App. 
389, 396 (1996), that an opinion by a medical professional 
based on a post-service examination cannot be used to 
establish the occurrence of a stressor.  38 C.F.R. 
§ 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 (1999).  
See also VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 
1 ,2006).  

Analysis 

The veteran contends that he currently has PTSD that is the 
result of sexual and physical assaults and harassment, which 
occurred during his military service with the Air Force from 
June 1968 to June 1972.  Specifically, he cites two separate 
incidents.  First, in late October or early November 1968 he 
alleges that he was physically assaulted and raped by a 
particular Sergeant in a military dorm.  Second, in January 
1971 while stationed in Alaska, he alleges was sexually 
harassed in a bar by another Sergeant.  He subsequently 
alleges he developed PTSD over the years due to these in-
service assaults, especially due to the first incident.  See 
veteran's claim and stressor statement dated in July 2002; 
stressor statements dated in August 2002, September 2004, and 
April 2008; and buddy statements from fellow service member 
dated in August 2002 and October 2004.  

Initially, VA psychological treatment records dated from 2002 
through 2006 reveal that the veteran has been diagnosed as 
having PTSD due to his alleged sexual assaults and harassment 
during service.  Consequently, the veteran clearly has a 
current diagnosis of PTSD for which he receives therapy and 
medication.  The veteran has also been diagnosed with a panic 
disorder.  In any event, the remaining question is whether 
there is credible supporting evidence that any of the alleged 
in-service stressors actually occurred.  38 C.F.R. § 
3.304(f)(3).  

In this regard, the veteran's service treatment records 
(STRs) and service personnel records (SPRS) do not reveal any 
evidence of psychological complaints or treatment subsequent 
to the alleged sexual assaults, although this is not unusual 
in cases involving PTSD by way of personal assault.  Prior to 
the occurrence of the alleged assaults, the veteran was 
treated for an acute situational adjustment reaction in July 
1968.  However, this issue resolved after the veteran's MOS 
(military occupational specialty) was changed from a security 
guard to a cook.  Further, his SPR performance evaluations 
throughout his entire service were overwhelmingly positive.  
His April 1972 separation examination was negative for any 
psychological complaints or diagnoses.  In essence, these 
facts do not reflect behavioral, social, and medical changes 
following the claimed assaults during his service.  The Board 
emphasizes that even the veteran himself in an April 2008 
statement indicated that his in-service treatment for an 
acute situational adjustment is not pertinent to his current 
psychological issues. 

The Board does note however that the veteran has requested 
additional in-service law enforcement court records related 
to the second alleged incident, as well as morning reports 
from the first incident.  See August 2002 and September 2004 
stressor statements.  The RO, however, did not attempt to 
secure these records.  

However, of greater significance here are the lay buddy 
statements submitted by a fellow service member in August 
2002 and October 2004 who corroborated the veteran's account 
of being raped by a particular Sergeant identified by the 
veteran.  Specifically, L.T. submitted a statement verifying 
that after the alleged rape in a dorm room in November 1968 
the veteran came to his room in tears trembling and stating 
what had happened to him.  L.T. added that the Sergeant in 
question was also rumored to have sexually assaulted other 
service members as well, including himself.  L.T. also 
indicated that this incident was not reported because such 
incidents often went unreported in the military.  This is not 
unusual in these types of situations due to shame and 
perceived social stigma.  Although the buddy statements 
submitted by L.T. do not confirm every aspect of the sexual 
assault, they appear credible and are for the most part 
consistent with each other as well as with the veteran's 
accounts of the incident related in stressor statements and 
VA treatment records.  The veteran has also submitted lay 
statements from other friends who have noticed his change in 
behavior over the years.    

Overall, the Board accepts that there is limited 
corroboration of the first allegation of a sexual assault and 
rape as described by the veteran.  The Board notes that it is 
not required that the evidence of record specifically prove 
that all the alleged events occurred.  All that is required 
is that sufficient circumstantial evidence exists that at 
least one of the stressors has a basis in fact.  The Board 
emphasizes that a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  Therefore, the 
Board accepts these statements as showing some corroboration 
of the first in-service sexual assault as described by the 
veteran.  

However, the most important factor in this case is that two 
separate VA psychologists interpreted the evidence of record 
to confirm the occurrence of in-service sexual assaults and 
harassments.  38 C.F.R. § 3.304(f).  Again, medical opinions 
in cases of personal assault for PTSD are exceptions to the 
general rule - as, for example, announced in Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996), that an opinion by a 
medical professional based on a post-service examination 
cannot be used to establish the occurrence of a stressor.  38 
C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272, 280 
(1999).  See also VA Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), 
(e) (Aug. 1 ,2006).  

In this regard, in March 2007 a VA psychologist, Dr. T.E., 
Psy.D, submitted a letter relating that she has treated the 
veteran for PTSD since 2004.  She opined that he has current 
PTSD meeting the DSM-IV criteria, attributable to his in-
service military sexual trauma which she clearly believed to 
be credible.  In addition, the veteran has submitted an 
October 2008 letter from another VA psychologist, Dr. M.D., 
PhD, who recently began treating the veteran for PTSD.  Dr. 
M.D., after a review of post-service treatment records since 
2001, opined that the veteran has consistently reported his 
symptoms and traumatic experiences during service.  She added 
there was no indication of "malingering or exaggeration in 
his reports."  She concurred in the PTSD diagnosis secondary 
to military sexual trauma.  There are no contrary medical 
opinions of record.  These medical opinions are entitled to 
great probative weight in support of the veteran's PTSD 
claim.  
    
Thus, there is clearly competent medical evidence that 
relates the veteran's PTSD to in-service sexual assaults and 
harassment, and there is some credible evidence of record 
supporting the occurrence of at least one of those alleged 
stressors.  So giving him the benefit of the doubt, 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of 
his now service-connected PTSD is not before the Board at 
this time.  Although the veteran has also been diagnosed with 
a panic disorder, in a March 2007 letter Dr. T.E.  associated 
his panic attacks with his PTSD.  VA treatment records also 
document treatment for a panic disorder in the context of his 
PTSD treatment.  In short, this decision is considered a full 
grant of the benefits sought by the veteran.   


ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


